Citation Nr: 0618185	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-20 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as secondary to a service-connected right foot 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from March 1972 to November 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied service connection for a 
left knee disability, which was claimed by the veteran as 
being secondary to a service-connected right foot disability.

The veteran provided testimony at a hearing conducted before 
the undersigned Veterans Law Judge in November 2005.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's left knee disability was caused or aggravated 
by his service-connected right foot disability.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's left 
knee disability.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a left knee 
disability.  In essence, he contends, to include at his 
November 2005 hearing, that his left foot disability 
developed due to overuse caused by his service-connected 
right foot disability.  

After a careful review of the record, and for the reasons 
stated below, the Board concludes that the claim must be 
denied as the preponderance of the evidence is unfavorable.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
original decision on a claim for VA benefits.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Here, the 
veteran was sent such preadjudication notice by the RO via a 
letter dated in April 2003, which was clearly before the 
September 2003 rating decision that is the subject of this 
appeal.  He was also sent a letter in March 2006 which, as 
detailed below, provided additional notification relevant to 
his case.  

To comply with the aforementioned VCAA requirements, VA must 
satisfy the following four requirements.

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The April 2003 letter stated, in 
pertinent part, that VA needed medical evidence showing 
findings, diagnosis, and treatment for the left knee 
secondary to right foot injury.  In addition, the letter 
provided examples of evidence which could help VA make a 
decision in this case.

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In this regard, 
the April 2003 letter informed the veteran that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, and that they would try to get such things 
as medical records, employment records, or records from other 
Federal agencies.  Moreover, the letter stated that VA would 
also assist the veteran by providing a medical examination or 
getting a medical opinion if it was necessary to make a 
decision on his claim.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  With respect to this requirement, the 
April 2003 letter, after identifying examples of evidence 
which could support the veteran's claim, request that he send 
VA any medical reports he had, identify any records he wanted 
VA to obtain, and that he complete any necessary release.  
Further, the letter requested specific information and a 
release for two physicians the veteran had identified on his 
application as having provided treatment.  In addition, the 
letter stated that while VA would request the records it was 
still his responsibility to support his claim with 
appropriate evidence.  

Finally, VA must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  As stated in the preceding paragraph, 
the April 2003 letter identified evidence which could support 
the veteran's claim, requested that he send VA any medical 
reports he had, and informed him that while VA would request 
the records it was still his responsibility to support his 
claim with appropriate evidence.  Moreover, the letter stated 
that before a decision was made on his claim, VA wanted to 
make sure all needed medical information was available.  
Therefore, the veteran was asked to review his records and 
make certain VA had not overlooked any important evidence.  
The letter also provided an address to which the veteran 
could send evidence and information in support of his case.  

The Board further notes that the veteran has actively 
participated in the processing of his claim, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  In pertinent part, he has advanced contentions in 
his statements and hearing testimony regarding how his 
current left knee disability developed secondary to his 
service-connected right knee disability; he has indicated 
that he understands what is necessary to establish secondary 
service connection.  Moreover, neither the veteran nor his 
representative have contended that any problems exist 
regarding the notification he received pursuant to the VCAA.

The Board is cognizant of the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of disability.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2) and are not at issue.  The 
third element, medical nexus evidence, is the subject of this 
appeal, and has been addressed by the VCAA letter noted 
above.  For the reasons stated below, the Board concludes 
that the veteran is not entitled to the establishment of 
service connection for his left knee disability.  
Accordingly, the issue of the appropriate disability rating 
[element (4)] and effective date [element (5)] has been 
rendered moot.

Significantly, the March 2006 letter sent to the veteran, 
with a copy to his representative, included an attachment 
which provided the specific type of notification regarding 
disability rating(s) and effective date(s) discussed by the 
Court in Dingess, supra.  The veteran and his representative 
have not indicated that any problems exist with respect to 
recent notice under the VCAA, including the Dingess notice.

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006) [VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it]; see also Conway v. Principi, 353 F. 
3d 1369 (Fed. Cir. 2004) [the Veterans Claims Court shall 
"take due account of the rule of prejudicial error"]; Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

It is clear from a review of the file that any and all 
evidence pertinent to the appellate claim is of record; all 
relevant evidence has been obtained or requested.  

The veteran was accorded a VA medical examination in August 
2003 which addressed the etiology of his left knee 
disability.  This will be discussed in the Board's analysis 
below.

Although the veteran contended at his November 2005 hearing 
that this examination was inadequate and that he should be 
provided a new examination, for  reasons stated in its 
analysis below the Board finds that the examination is 
adequate and sufficient to address the claim.  

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument, to include at his November 
2005 hearing.  He has been, and still is represented by an 
accredited representative who has indicated familiarity with 
the law and the facts of this case.  

Accordingly, the Board will move on to a decision on the 
merits.

Pertinent law and regulations

The law provides that a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (2005); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448. 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran contends that his left knee disability is caused 
by this service-connected right foot disability.

Initial matter

The veteran has not contended that his left knee disability 
is directly related to his active service, and the medical 
evidence of record does not so suggest.  The Board's analysis 
will therefore focus on his secondary service connection 
claim..

Discussion

In the instant case, there is competent medical evidence of a 
current left knee disability, specifically degenerative 
arthritis of the left knee as diagnosed by the August 2003 VA 
medical examination.  As already stated, the veteran is 
service-connected for a right foot disability.  Thus, the 
first two Wallin elements to establish secondary service 
connection are satisfied.  

With respect to the crucial third Wallin element, medical 
nexus, the evidence is against the claim.   The August 2003 
VA examiner, following examination of the veteran and review 
of the claims folder, opined that the veteran's left knee 
condition was not caused by the right foot condition nor 
aggravated by the right foot condition.  Further, the 
examiner stated that the  current degenerative arthritis of 
the left knee was secondary to the veteran's history of a 
torn lateral meniscus of the left knee, which occurred in 
January 1992.  

As mentioned above, the veteran contended at the November 
2005 hearing that the August 2003 examination was inadequate 
for various reasons.  See Transcript (Tr.) pages 2, 4-6.  The 
veteran specifically contended that the examiner did not 
measure the circumference of his lower legs and thighs, 
noting that his right leg had atrophy to a certain degree; no 
other specific example of inadequacy in the examination is 
identified by the veteran.  Even setting aside the matter of 
how circumference of the legs could possibly have any bearing 
on a medical nexus opinion, the August 2003 VA examination 
report does in fact include detailed measurements of the 
circumference of the thighs and calves of both legs, as well 
as the atrophy of the right thigh and calf.  

The August 2003 examination report contains other detailed 
findings regarding both the left knee and right foot; it 
appears that the examiner conducted a thorough examination, 
with sufficient findings as to make an adequate determination 
regarding the nature of the veteran's current left knee 
disability.  

The Board acknowledges that the veteran testified that his 
contentions about the purported inadequacies of the VA 
examination were based on his background in the medical 
field, specifically he was graduate of a nursing program at a 
community college which he did prior to the examination.  Tr. 
page 6.  Moreover, this background must also be taken into 
account when evaluating his own medical nexus opinion.  See 
Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 
Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) [all of which generally stand for the 
proposition that any health care professional is qualified to 
render a medical opinion.].  

In evaluating the probative value of the veteran's statement, 
the Board notes that his background of having graduated from 
a community college nursing program indicates only basic 
medical knowledge, and does not indicate specific expertise 
in conducting orthopedic examinations or determining the 
etiology of orthopedic disabilities.  Conversely, the August 
2003 VA examiner is identified as an orthopedic surgeon, and, 
thus would be expected have such expertise.  See Black v. 
Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].

The Board may also take the veteran's self-interest into 
account is assessing the weight to be accorded to his self- 
assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999) 
[although the Board must take a physician-veteran's opinions 
into consideration, it may consider whether self-interest may 
be a factor in making such statements, even if the veteran 
himself is a health care professional]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [the Board may consider 
self interest in evaluating the testimony of claimants].  

In light of the superior credentials of the August 2003 VA 
examiner, as well as the veteran's own self-interest, the 
Board finds that the VA examiner's opinion is entitled to 
more weight regarding whether the veteran's current left knee 
disability was caused and/or aggravated by the service-
connected right foot disability.  

The Board further notes that the veteran has contended that 
one of his private health care providers, T. I. M., D.P.M. or 
W. F., M.D., had informed him that his left knee problems 
developed due to the altered gait caused by his service-
connected right foot disorder.  However, the veteran's 
account of what either physician purportedly said, filtered 
as it is through his own sensibilities, is not credible 
evidence.  
Cf. Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Moreover, records were obtained from both of the referenced 
health care providers, and there is no such nexus opinion 
contained therein.  The record was kept open for 90 days 
after the veteran's November 2005 hearing in order for him to 
obtain such an opinion, but no such opinion was presented.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [holding 
that "[t]he duty to assist is not always a one-way street. If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence"].
  
As was discussed in detail in connection with the VCAA above, 
the veteran has been accorded ample opportunity to provide 
evidence in support of his claim.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is a claimant's responsibility to support a 
claim for VA benefits]. 

In short, the Board places greater weight on the VA 
examiner's unfavorable opinion than it does on the veteran's 
own opinion in support of his own claim. 

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of secondary 
service connection for his left knee disability.  
Accordingly, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for a left knee disability, 
claimed as secondary to a service-connected right foot 
disability, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


